Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A determiner and a configuration selector in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
A determiner will be interpreted to mean part of a vehicle controller memory, as corresponding to element 108 in in Fig 1.
A configuration selector will be interpreted to mean part of a processor, as corresponding to element 902 in fig 9 and paragraph 0067.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 12-14, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (US20200097004A1), and further in view of Zamanzad (US20190378039A1).
Regarding claim 1, Whittaker teaches;
A method for determining a configuration for an autonomous vehicle (taught as a state machine that makes decisions, using method such as in Fig 1, on possible actions, paragraph 0008) comprising: 
for each configuration parameter setting of a plurality of configuration parameter settings (taught as generating autonomous drivers [analogous to configuration parameter setting, hereafter ‘drivers’], paragraph 0015, associated with ‘genes’ or action rules, paragraph 0012) and for each driving scenario of a plurality of driving scenarios (taught as a simulated driving scenario, paragraph 0016) 
simulating a behavior of an autonomous vehicle configured in accordance with the configuration parameter setting in the driving scenario (taught as evaluating a population of autonomous drivers in simulated driving scenarios, paragraphs 0015-0016), wherein the plurality of configuration parameter settings comprise one or more autonomous vehicle control parameters (taught as associating with action rules that the autonomous vehicle would perform in scenarios, paragraph 0012); and 
determining, based on the simulated behavior, a continuous [the examiner is interpreting continuous to allow ranking or vehicle performances by relative safety, as recited in paragraph 0022 of the specification, rather than the strict mathematical definition] measure of safety (taught as a fitness level, paragraph 0012, which is used to compare to a fitness threshold that defines a fixed [absolute] criteria to judge a configuration against, paragraph 0018) of the autonomous vehicle for the driving scenario and the configuration parameter setting (taught as ranking the drivers based on a fitness level threshold, paragraph 0018), wherein the continuous measure of safety represents a continuous degree of safety of the autonomous vehicle when configured in accordance with the configuration parameter setting and in the driving scenario (taught as the fitness level being characterized on safety, paragraph 0057), wherein the continuous degree of safety comprises an extent to which the simulated behavior satisfies a safety specification for evaluating the driving scenario (taught as the fitness level calculation being characterized on safety, accident avoidance and generating an autonomous driver better able to follow the laws of the road, paragraph 0057, further with minimum requirements to establish which drivers are able to be selected as candidates, paragraph 0030); and 
selecting one or more configurations for the autonomous vehicle from the plurality of configuration parameter settings based on whether the determined continuous measures of safety meet a threshold degree of safety (taught as selecting drivers that meet a list of critical factors, paragraph 0024, and selecting drivers that maximize fitness score, paragraph 0057),
configuring a vehicle controller of the autonomous vehicle in accordance with values of the autonomous vehicle control parameters given by the selected one or more configurations (taught as including a successful autonomous driver into a state machine of an autonomous vehicle, paragraph 0038).
However, Whittaker does not explicitly teach a continuous measure of safety.
Zamanzad teaches; continuous measure of safety (taught as ranking scores of driving based on a continuous z-score, paragraph 0041). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a continuous score as taught by Zamanzad in the system taught by Whittaker in order to rate performances. Such a normalized scoring allows for ranking and categorization (paragraph 0041).


Regarding claim 2, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; wherein each configuration parameter setting comprises; a configuration parameter value for each configuration parameter of a plurality of configuration parameters (taught as each action rule corresponding to a certain value, such as magnitude, reaction time, or other, paragraph 0034).  

Regarding claim 3, Whittaker as modified by Zamanzad teaches;
The method of claim 2 (see claim 2 rejection). Whittaker further teaches; wherein the plurality of configuration parameter settings comprises, for each driving scenario of the plurality of driving scenarios, a sequence of configuration parameter settings (taught as drivers being associated with a list of action rules, paragraph 0012), wherein an initial configuration 26parameter setting of the sequence of configuration parameter settings differs from a subsequent configuration parameter setting of the sequence of configuration parameter settings in the value at least one configuration parameter value of the plurality of configuration parameters (taught as evolving selected autonomous drivers, which involves changing action rules with different iterations of scenarios, paragraph 0020).  

Regarding claim 5, Whittaker as modified by Zamanzad teaches;
The method of claim 3 (see claim 3 rejection). Whittaker further teaches; the method further comprising determining, for each driving scenario of the plurality of driving scenarios and each configuration parameter setting, the subsequent configuration parameter setting based on the continuous measure of a safety determined for the initial configuration parameter setting (taught as choosing drivers to evolve based on the relative fitness with a minimum requirement, paragraph 0021).  

Regarding claim 6, Whittaker as modified by Zamanzad teaches;
The method of claim 3 (see claim 3 rejection). Whittaker further teaches; wherein the initial configuration parameter settings preceding precedes the subsequent configuration parameter setting (taught as using action rules that were learned from a prior training method as an evolution, paragraph 0032).  

Regarding claim 7, Whittaker as modified by Zamanzad teaches;
The method of claim 3 (see claim 3 rejection). Whittaker further teaches; the method further comprising determining the subsequent configuration parameter setting based on a search, over the plurality of configuration parameter settings, for corresponding configuration parameter settings with a minimum measure of a safety, a maximum measure of a safety (taught as maximizing fitness scores in choosing the final action output, paragraph 0057) or at a boundary between safe and unsafe configuration parameter settings (taught as selecting drivers with fitness scores that meet a minimum threshold requirement [lower means unsafe or unfit, higher means safe or fit], paragraph 0030).  

Regarding claim 8, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; 
wherein the selecting the one or more configurations for the autonomous vehicle further comprises:
selecting the one or more configurations for the autonomous vehicle from among the corresponding configuration parameter settings found in the search (taught as selecting maximized fitness scores when choosing an action output, paragraph 0057).  

Regarding claim 10, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; wherein the continuous measure of a safety represents whether the autonomous vehicle, configured in accordance with the configuration parameter setting, achieves a predetermined safety level in the driving scenario (taught as selecting drivers with fitness scores that meet a minimum threshold requirement [lower means unsafe or unfit, higher means safe or fit], paragraph 0030) and represents, if the autonomous vehicle achieves the predetermined safety level, a level of robustness at which it achieves the predetermined safety level (taught as evaluating the autonomous drivers in unfamiliar situations to test if they are robust enough in determining a candidate pool, paragraph 0022).  

Regarding claim 12, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; the method further comprising setting the threshold degree of safety based on traffic regulations (taught as including traffic laws as by penalizing fitness scores for breaking traffic laws, paragraph 0057).  

Regarding claim 13, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; the method further comprising selecting a driving behavior for the autonomous vehicle (taught as developing a set of action rules that act as general behavioral principles, paragraph 0023) and setting the threshold degree of safety based on the driving behavior (taught as using the ability to generalize as a criteria for evaluation, paragraph 0023, and thresholds may be adapted to the situation such as speed or other vehicle behaviors, paragraph 0063).  

Regarding claims 14 and 17, it has been determined that no further limitations exist apart from those previously addressed in claim 1 above. Therefore, claims 14 and 17 are rejected under the same rationale as claim 1.

Regarding claim 22, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; wherein the plurality of configuration parameter settings comprise vehicle control parameters for controlling actions of the autonomous vehicle during the simulating (taught as the control module sending commands, e.g. turn, accelerate, brake, paragraph 0029).

Regarding claim 23, Whittaker as modified by Zamanzad teaches;
The method of claim 22 (see claim 22 rejection). Whittaker further teaches; wherein the vehicle control parameters comprise a target speed profile, an acceleration/deceleration profile, a braking force profile, or a steering profile used during the simulating to control actions of the autonomous vehicle (taught as the control module sending commands, e.g. turn, accelerate, brake, paragraph 0029, including a set of driving rules/algorithmic configurations and parameters of a vehicle for the simulation, including kinematics [properties of motion including acceleration, velocity and positioning ‘profiles’], paragraph 0059).

Regarding claim 24, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; wherein the plurality of configuration parameter settings comprise environmental conditions experienced by the autonomous vehicle during the simulating, wherein the environmental conditions comprise road geometry, light conditions, or weather conditions (taught as action rules pertaining to environments regarding traffic laws, paragraph 0048, including considering conditions in the environment [road/path feature considerations and other constant or changing conditions], paragraph 0009).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (US20200097004A1) as modified by Zamanzad (US20190378039A1), and further in view of Phillips (US20190145860A1).
Regarding claim 18, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). Whittaker further teaches; wherein the safety specification comprises a minimum longitudinal distance to be maintained between the autonomous vehicle and an other vehicle during the simulating.  (taught as defining action rules pertaining to the distance to stop, paragraph 0056). However, Whittaker does not explicitly teach; a minimum longitudinal distance [threshold].
Phillips teaches; a minimum longitudinal distance (taught as grading score based on the minimum distance from the autonomous vehicle to other agents based on a safe distance, paragraph 0024). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a grading scheme based on a minimum distance as taught by Phillips in the system taught by Whittaker in order to improve safety. As every sensor and subsequent control action in response to sensor data requires time to process and react to, it would be obvious to include a limit as to how close a vehicle should be to another agent to allow for the reaction to occur [such as for avoiding hitting the vehicle in front of the autonomous driver upon a rapid braking event].

Regarding claim 19, Whittaker as modified by Zamanzad and Phillips teaches;
The method of claim 18 (see claim 18 rejection). Whittaker further teaches; wherein the extent to which the simulated behavior satisfies the safety specification comprises a magnitude difference between the minimum longitudinal distance [interpreted to be a threshold] and a simulated longitudinal distance maintained between the autonomous vehicle and the other vehicle during the simulating. (taught as defining action rules pertaining to the distance to stop, paragraph 0056). However, Whittaker does not explicitly teach; a minimum longitudinal distance and a simulated longitudinal distance maintained between the autonomous vehicle and the other vehicle during the simulating.
Phillips teaches; a minimum longitudinal distance (taught as grading score based on the minimum distance from the autonomous vehicle to other agents’ paragraph 0024) and a simulated longitudinal distance maintained between the autonomous vehicle and the other vehicle during the simulating (taught as grading an inherent ideal path against the deviation, paragraph 0025). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a grading scheme based on a minimum distance as taught by Phillips in the system taught by Whittaker in order to improve safety. As every sensor and subsequent control action in response to sensor data requires time to process and react to, it would be obvious to include a limit as to how close a vehicle should be to another agent to allow for the reaction to occur [such as for avoiding hitting the vehicle in front of the autonomous driver upon a rapid braking event].

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (US20200097004A1) as modified by Zamanzad (US20190378039A1), and further in view of Zhang (US20190278290A1).
Regarding claim 20, Whittaker as modified by Zamanzad teaches;
The method of claim 1 (see claim 1 rejection). However, Whittaker does not explicitly teach; wherein the safety specification comprises a maximum longitudinal acceleration that is not to be exceeded by the autonomous vehicle during the simulating.
Zhang teaches; wherein the safety specification comprises a maximum longitudinal acceleration that is not to be exceeded by the autonomous vehicle during the simulating (taught as defining a maximum acceleration of the autonomous vehicle, paragraph 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the defining limits as taught by Zhang in the system taught by Whittaker in order to more accurately represent the scenarios being simulated. Such definitions of vehicle states and driving limitations can be used for planning and control operations during simulations, as suggested in Zhang (paragraph 0053), which improves the comparison between different driving maneuvers.

Regarding claim 21, Whittaker as modified by Zamanzad teaches;
The method of claim 20 (see claim 20 rejection). However, Whittaker does not explicitly teach; wherein the extent to which the simulated behavior satisfies the safety specification comprises a magnitude difference between the maximum longitudinal acceleration [interpreted to be a threshold] and a simulated longitudinal acceleration that occurred during the simulating.  
Zhang teaches; wherein the extent to which the simulated behavior satisfies the safety specification comprises a magnitude difference between the maximum longitudinal acceleration [interpreted to be a threshold] and a simulated longitudinal acceleration that occurred during the simulating (taught as comparing acceleration in a passenger cabin of the autonomous vehicle in deciding between maneuver simulations, paragraph 0050).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the defining limits as taught by Zhang in the system taught by Whittaker in order to more accurately represent the scenarios being simulated. Such definitions of vehicle states and driving limitations can be used for planning and control operations during simulations, as suggested in Zhang (paragraph 0053), which improves the comparison between different driving maneuvers, and further encourages passenger safety and comfort in the training simulations.

Response to Arguments
The applicant Argues on page 10 of the remarks that Whittaker focuses on ranking actions against different simulated behavior, not measuring the extent to which the simulated behavior satisfies a safety specification as specified by the claimed invention. The examiner respectfully disagrees. Whittaker ranks the autonomous drivers not only against other candidates, but also against minimum requirements (paragraph 0021). Then, the driver’s fitness scores are compared and ranked, and only the highest ranking autonomous drivers are selected to continue the evolutionary algorithm (paragraph 0038). Thus, the fitness score is used to combine safety, such as laws of the road, collision avoidance and other safe driving, along with uneventful rides [“The goal of fitness is to provide safe driving that is as close to a human driver or better that follows the laws of the road as well as rules for a pleasant and uneventful ride”, paragraph 0057], where fitness scores indicate a ranking of how much these factors are followed [higher fitness means the criteria are met more]. Thus, Whittaker’s fitness score is used to score based on satisfying a safety specification in the action output/scenario, and the rejection is sustained.
Applicant argues on pages 10-11 of the remarks that Zamanzad does not teach a continuous measure of safety. The examiner reminds the applicant that Whittaker already establishes a ranking system on fitness scores, but does not explicitly teach that the system is continuous. Zamanzad is relied on to provide a method of ranking that is explicitly continuous, as required in the claim language, not on the specific action of ranking simulated behaviors. To reiterate, Whittaker essentially teaches all aspects of the independent claim apart from the explicit mention of the measure of safety being continuous. Zamanzad performs ranking of actions based on a normalized, continuous system of measure. Modifying the rankings in Whittaker to be explicitly continuous as taught by Zamanzad allows for clearer mathematical comparisons using z scores and categorization, as suggested in Zamanzad paragraph 0041. 

The applicant argues on page 11 of the remarks that the new dependent claims 18-24 are allowable of Whittaker and Zamanzad. The examiner agrees that Whittaker and Zamanzad do not explicitly teach the material of claims 18-21. However, new sources (Phillips and Zhang) are brought in to teach the deficient aspects, rendering the argument moot. Regarding claims 22-24, Whittaker does teach the claim language based on the broad language regarding sending commands to a vehicle (paragraph 0029), setting kinematics (paragraph 0059) and environmental conditions (paragraphs 0048 and 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662